Title: From John Adams to Caleb Stark, Jr., 7 November 1823
From: Adams, John
To: Stark, Caleb, Jr.




Dear Major—
Washington 7 November 1823—


 The very great despatch with which you have answered my last not only proves to me that you are desirous of continuing the correspondence of which that letter was the commencement on my part, but requires immediate thanks & accordingly to show you that I shall not be backward in furthering its continuance I hasten to answer you although your letter was but last night recieved & although this is the third I have this day written: one in answer to a letter from Bob Burton & one in answer to my brother George.
I was much amused by your account of the Exhibition of Themes although God knows I should not have had much desire to have been bored by them 	quite so long as it seems you were. I am very much of your opinion regarding the limits in which ladies ought to be confined. But they are such infernal slipery things that it is difficult to confine them at all without the utmost care. I know not what they may be in that land of  & good habits, but in this as perhaps in some other cases their
"Offence is rank it smell’s to heaven"!
You never before wrote me the account of the Boniface of Litchfield & I must thank you for so doing in this letter. Your joke too upon the word poor-house I take in full force & can only regret that poor Joseph should have been compelled to enter it. By the Bye on my journey here I dined with the said Count Joseph at his own mansion which is any thing but a poor-house. It is indeed most sumptuous & he gave us a most glorious dinner. None of that miserable poor stuff hall brandy half Cayene pepper we used to drink for wine at Cambridge. His grounds are very beautifully laid out & his style of living altogether very elegant. He is himself a man of literature & taste & a very good republican withall. He has selected & purchased many beautiful paintings by the first masters & they make a large & fine part of the furniture of his house. He is very attentive to all travellers to whom he is introduced & is quite an old acquaintance of my family’s.
I know not what to write for your amusement as the season of our gaiety has not yet commenced & until it does we have nothing here beyond the events of a country residence which you know as well as I are but very slim materials for letter writing. Our ladies here are not of that Blue stocking description you are favoured with & never meddle with other people’s business; They confine themselves to a beautiful appearance in a ballroom & employ themselves in acquiring the power of talking upon all the insignificant subjects which arise in such a place. Beauty is their great aim & I amuse myself in exciting their jealousy by loudly praising some other person in the room & never paying any compliment to her with whom I am conversing.
In hopes of soon having something more amusing to communicate / I remain / Your friend & classmate


John Adams—




